DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 11 have been amended by Applicant. No claims have been cancelled or added. Claims 1-18 are currently pending. 

Allowable Subject Matter
Claims 1-18 (as amended) are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests a system and method of operation of an artificial neural network, comprising the transferring step/actions and storing step/actions between a first and second buffer over the specified periods, as recited and in the context of all of the recitations of claims 1 and 11 (as amended). 

Examiner identified Sinyavskiy et al. (U.S. Patent No. 9,489,623), Campolucci et al., “On-line Learning Algorithms for Locally Recurrent Neural Networks”, IEEE Transactions on Neural Networks (1999), and Szatmary et al. (US 2016/0375592 A1), as the most relevant prior art. While these references cover many of the features . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123